DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Application 16/986,299. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 of the instant invention are to be found in claims 1 of the U.S. Application. The difference between claim 1 of the instant application and claim 1 of the U.S. Application lies in the fact that the U.S. Application include many more features and thus much more specific (for example, a food and beverage processor comprising a plurality of compartments connected by a pipe structure). Since claim 1 is anticipated by claim 1, it is not patentably distinct from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arbitrary” in claim 1 is a relative term which renders the claim indefinite. The term “arbitrary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11, 13-16 and 17 are rejected under 35 U.S.C. 102 as being disclosed by Rimbault et al. (2017/0166458 A1).
Rimbault et al. discloses the invention including: 
Claim 1; a hollow body (see Fig. 1) comprising an arbitrary cross-section and at least two open ends, each of the at least two open ends communicating with one end of a pipe structure (see Fig. 1), and further comprising an inner surface 108 and an outer surface, the inner surface including one or more interior structures which is flat or curved (see Fig. 1), the one or more interior structures being defined by one or more partitions situated in part or in full length along the inner surface of the hollow space; an ultraviolet (UV) module 106 comprising one or more UV LED arrays 109 independently or severally arranged with each other, the one or more UV LED arrays being mounted on the flat or curved surface (see Fig. 1) of the interior structures; and a control module 114 being connected to the UV module and located remotely from the hollow body of the apparatus.
Claim 3; an indicator (see para. 0052) connected to the control module to generate a signal indicating the UV module is under operation and/or sense an object approaching an operating UV module of the apparatus to generate a warning signal to an operator or user of the apparatus.
Claims 4-5; audio and visual signals, digital or analog signal (inherently disclosed see para. 0052).
Claim 11; wherein the inner surface is UV-reflective (see Fig. 1).
Claims 13-14; at least one pipe structure and the apparatus of claim 1 for disinfecting a medium passing through a connection between said at least one pipe structure and the apparatus of claim 1 by UV radiation from the UV module of the apparatus while the flow rate of the medium and the temperature of the plumbing and drainage system remains constant throughout the disinfecting process of the medium (see Fig. 1).
Claim 15; wherein said medium comprises gas, liquid, solid, or any combination thereof (see Background of the Invention).
Claim 16; A method for disinfecting an edible medium in a manufacturing process thereof comprising exposing the edible medium to a UV source during transportation from a pipe structure to another pipe structure of a food or beverage processor through a connection between two pipe structures, wherein the connection comprises the apparatus of claim 1 (see Fig. 1).
Claim 17; A method for disinfecting a medium during wastewater or sewage treatment comprising exposing the medium to a UV source during transportation from a pipe structure to another pipe structure of a wastewater or sewage treatment system through a connection between two pipe structures, wherein the connection comprises the apparatus of claim 1 (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rimbault et al. (2017/0166458 A1).
Rimbault et al.discloses the invention substantially as claimed except for the hollow body is triangular, square, or polygonal shape including pentagon, hexagon and octagon.  It would have been an obvious matter of design choice to modify the device of Rimbault et al. by providing above limitations, since such modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being one of numerous configurations a person of ordinary skill in the art would find obvious.  See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.


Allowable Subject Matter
Claims 6-10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724